DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 10/22/2020 have been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statements filed on 2/23/2021, 2/23/2021, 10/28/2021, and 10/28/2021 have been reviewed and considered by this office action. 

Drawings
	The drawings filed on 10/22/2020 have been reviewed and are considered acceptable.

Specification
	The specification filed on 10/22/2020 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US PGPUB 20080182506) in view of Ganesh et al. (US Patent 5,915,473). 

Regarding Claims 1 and 11; Jackson teaches; An indoor air quality (IAQ) system for a building, comprising: (Jackson; at least Abstract; disclose an HVAC system for managing multiple indoor air quality parameters)
an IAQ sensor module that is located within the building and that comprises at least one of: a temperature sensor configured to measure a temperature of air at the IAQ sensor module; a relative humidity (RH) sensor configured to measure a RH of the air at the IAQ sensor module; a particulate sensor configured to measure an amount of particulate of at least a predetermined size present in the air at the IAQ sensor module; a volatile organic compound (VOC) sensor configured to measure an amount of VOCs present in the air at the IAQ sensor module; and a carbon dioxide sensor configured to measure an amount of carbon dioxide present in the air at the IAQ sensor module; (Jackson; at least Fig. 7; paragraph [0043]; disclose an HVAC controller (i.e. IAQ sensor module) that includes temperature, 
and at least one of a thermostat and an IAQ control module configured to, in response to a determination that one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide is greater than a predetermined value while one of a plurality of mitigation devices is off: (Jackson; at least paragraph [0013]; disclose an acceptable range (i.e. predetermined value) for a plurality of monitored indoor air quality parameters)
and selectively turn on the one of the plurality of mitigation devices. (Jackson; at least paragraph [0013]; disclose in response to measured indoor air quality parameters falling outside of their acceptable ranges, activing mitigation devices of an HVAC system to control the parameter until it falls back within the acceptable range).
Jackson appears to be silent on; determine an area between: a baseline value; 
and a curve formed by the one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide; 
However, Ganesh teaches; determine an area between: (Ganesh; at least Fig. 2; column 8, lines 28-65; disclose various determined areas (70, 72, 74, 76, 78, and 80) related to control areas with respect to temperature and humidity)
a baseline value; (Ganesh; at least Fig. 2; at least column 7, lines 40-59; disclose baseline values in a cooling setpoint (CSP, 56) and heating setpoint (HSP, 58) which provide baseline temperature values to compare the measured temperature to)
and a curve formed by the one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide; (Ganesh; at least Fig. 2; at least column 7, lines 40-59; disclose a humidity curve (60))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining an area in relation to a baseline value and indoor parameter curve as taught by Ganesh with the known invention of an indoor air quality control system as taught by Jackson to achieve the known result of more efficient indoor air quality control. One would be motivated to combine the cited prior art of reference in order to provide a method for ensuring proper ventilation, temperature, and humidity requirements are met in a building system as taught by Ganesh (column 2, lines 50-52).

Regarding Claims 2 and 12; the combination of Jackson and Ganesh further teach; The IAQ system of claim 1 wherein the mitigation devices include at least two of: an air handler unit of a heating, ventilation, and air conditioning (HVAC) system a blower of an air handler unit of the HVAC system of the building; a condenser unit of the HVAC system of the building; an air purifier configured to receive power via a standard wall outlet and to filter particulate from air within the building; a humidifier configured to humidify air within the building; a dehumidifier configured to dehumidify air within the building; and a ventilator configured to vent air out of the building from within the building. (Jackson; at least paragraphs [0013]-[0014]; disclose wherein the mitigation devices include an HVAC system which it is commonly known in the art that the HVAC system includes an air handling unit for controlling air flow, a blower, a condenser, and wherein the system also includes control of additional ventilation devices such as exhaust vents, attic fans, etc. for venting air out of a structure).

Regarding Claims 3 and 13; the combination of Jackson and Ganesh further teach; The IAQ system of claim 1 wherein the at least one of the thermostat and the IAQ control module is configured to selectively turn on the one of the plurality of mitigation devices based on the area. (Ganesh; at least Fig. 2; column 8, lines 28-41; disclose based on the determined area turning on mitigation devices, for instance, in measured area (70) it is determined that a cooling function is required in the system and will activate a cooling mode of an HVAC system).

Regarding Claims 4 and 14; the combination of Jackson and Ganesh further teach; The IAQ system of claim 3 wherein the at least one of the thermostat and the IAQ control module is configured to turn on the one of the plurality of mitigation devices when the area is greater than a predetermined value. (Ganesh; at least Fig. 2; column 8, lines 28-41; disclose wherein when a value (i.e. temperature value) greater than a predetermined value (i.e. cold temperature setpoint (56)) is determined to be within area (70), a cooling mode is activated).

Regarding Claims 5 and 15; the combination of Jackson and Ganesh further teach; The IAQ system of claim 4 wherein the at least one of the thermostat and the IAQ control module is configured to maintain the one of the plurality of mitigation devices off when the area is less than the predetermined value. (Ganesh; at least Fig. 2; column 8, lines 28-41; disclose wherein the value is in an area that is less than, for example the cold temperature setpoint (56), and is determined to be within area (74), the HVAC system maintains/turns off quality control elements).

Regarding Claims 6 and 16; the combination of Jackson and Ganesh further teach; The method of claim 1 wherein selectively turning on the one of the plurality of mitigation devices includes selectively turning on the one of the plurality of mitigation devices when at least two of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values. (Ganesh; at least Fig. 2; column 8, lines 28-

Regarding Claims 7 and 17; the combination of Jackson and Ganesh further teach; The IAQ system of claim 6 wherein the at least one of the thermostat and the IAQ control module is configured to maintain the one of the plurality of mitigation devices off when: only one of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide is greater than the predetermined value; and the area is less than a predetermined value. (Ganesh; at least Fig. 2; column 8, lines 28-57; disclose for instance in area (70), it is determined that a temperature value is greater than a predetermined value (i.e. cold setpoint), however, the area represents the humidity is less than a predetermined value and will thus maintain any equipment for mitigating humidity in an off condition).

Regarding Claims 8 and 18; the combination of Jackson and Ganesh further teach; The IAQ system of claim 1 wherein the at least one of the thermostat and the IAQ control module is configured to selectively turn on at least one of the plurality of mitigation devices when: at least two of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values; and the area is less than a predetermined value. (Jackson; at least Fig. 6; paragraphs [0041]-[0042]; disclose wherein when for instance, it’s determined that carbon dioxide and humidity are greater than predetermined ranges, turning on a mitigation device. This can be combined with the chart of Ganesh (Fig. 2) in which the other various measured parameters of Jackson could be added, and if for instance the values fell within area (76), temperature would be within an area less than a predetermined value while the other parameters 

Regarding Claims 9 and 19; the combination of Jackson and Ganesh further teach; The IAQ system of claim 8 wherein the at least one of the thermostat and the IAQ control module is further configured to turn on the at least one of the plurality of mitigation devices when the area is greater than the predetermined value. (Ganesh; at least Fig. 2; column 8, lines 28-57; disclose turning on a mitigation device in for example area (70) when its determined that the area represents temperature being greater than a predetermined value).

Regarding Claims 10 and 20; the combination of Jackson and Ganesh further teach; The IAQ system of claim 1 wherein the at least one of the thermostat and the IAQ control module is configured to selectively turn on at least one of the plurality of mitigation devices when at least three of the temperature, the RH, the amount of particulate, the amount of VOCs, and the amount of carbon dioxide are greater than respective predetermined values. (Jackson; at least Fig. 6; paragraphs [0041]-[0042]; disclose wherein the system tracks, for example, four parameters such as carbon dioxide, VOCs, temperature, and humidity, and in response to any one or any combination of all parameters exceeding their respective allowable ranges, the system will operate a mitigation device to help bring all affected parameters back within their respective allowable ranges). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117